Title: To Thomas Jefferson from John Thomson Mason, 20 October 1803
From: Mason, John Thomson
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Annapolis 20th Octo. 1803
          
          I some time ago took the liberty to mention to you my friend N. Fitzhugh as a person willing to fill the vacancy about to be made by the resignation of James Marshall. Why or wherefore I know not, I have this day received two letters from thorough going Feds. To you I take the liberty of inclosing them, not because I think them recommendations but merely because they relate to a subject upon which it belongs exclusively to you to judge.
          
          Did I not from an intimacy of upwards of twenty years know Fitzhugh to be a man entirely to be relied on, I should I confess feel my suspicions excited by such letters from such men
          Wishing you health and happiness I have the honor to be with great respect Your friend & Servt
          
            John T. Mason
            
          
        